DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ claimed invention filed on 14 February 2022 in the matter of Application N° 17/671,157.  Said documents are entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants Track One Request, filed 14 February 2022, was GRANTED on 1 April 2022.
This CORRECTED/SUPPLEMENTAL Notice of Allowance:
Corrects the indicated allowed claims (box 3; PTOL-37) to reflect that claims 1-30 are allowed; and
Makes no changes to the agreed to claim language as set forth in the previous Examiner’s Amendment and the later-filed 312 amendment of 12 May 2022.
No other additions, amendments, or cancellations to the originally filed claims have been made.  No new matter has been added. 
Thus, claims 1-30 remain pending allowance for the reasons discussed herein.

Information Disclosure Statement
One new Information Disclosure Statement, filed 14 February 2022, is acknowledged and has been considered.


Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
The application remains in condition for allowance as indicated in the previous Notice of Allowance mailed 11 May 2022.


















Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571)270-1966.  The Examiner can normally be reached between 9:30 am -7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615